Citation Nr: 1013687	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for major depression.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which granted the Veteran's 
November 1998 claim for entitlement to service connection for 
major depression, and assigned a 30 percent disability 
rating.

In September 2008, the Board remanded this case for 
additional development.  This case is now before the Board 
for further appellate consideration.


FINDING OF FACT

The Veteran's service-connected major depression has been 
shown to be manifested by such symptoms as suicidal and 
homicidal ideation, auditory and visual hallucinations, 
episodes of violence, impaired memory and concentration, 
depressed mood, an anxious affect, poor concentration, poor 
judgment, and poor and superficial insight, and Global 
Assessment of Functioning (GAF) scores ranging from 30 to 60, 
resulting in occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no more, 
for major depression have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters dated July 2005 and October 2008, provided to the 
Veteran before the September 2005 statement of the case and 
the February 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The letters informed the 
Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The July 2005 letter also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Court 
held in Dingess that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Here, the Veteran was 
provided with such notice in July 2006 and October 2008.  
Additionally, the RO granted service connection for the 
Veteran's major depression in its October 2004 rating 
decision.  Consequently, no further notice pursuant to 
38 U.S.C. § 5103(a) is required.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, service 
personnel records, VA treatment records, and available 
private treatment records.  The Veteran was also provided 
with VA examinations of his psychiatric condition in November 
1999, August 2005, and January 2010.  Thus, the Board 
considers the VA's duty to assist satisfied.  Accordingly, 
the Board finds that no further assistance to the Veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In September 2008, 
the Board instructed the RO to obtain the Veteran's 
additional medical records since August 2005, and to provide 
the Veteran with a VA psychiatric examination.  The Board 
finds that the RO has complied with these instructions; it 
obtained the Veteran's medical records from the Social 
Security Administration in April 2006, and provided him with 
a VA examination in January 2010.  Stegall, supra.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Major depression is rated under the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 
4.130.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in his February 2005 notice of 
disagreement that he is entitled to a disability rating in 
excess of 30 percent.

In May 1996, a private physician noted that the Veteran 
reported having problems sleeping, depression, anger, 
aggressiveness, forgetfulness, and suicidal ideations.

In October 1996, a private neurologist, E.R. Aja, M.D., noted 
that the Veteran's wife had brought him in for treatment, and 
that the Veteran was "not cooperative....[and] did not say a 
word during the interview."  The Veteran displayed "a 
marked diminishment of attention" and appeared depressed.

In February 1997, a private physician, O. Caro, M.D., noted 
that the Veteran reported having been unemployed for 9 years 
due to a low back injury.  The Veteran stated that he had no 
psychiatric hospitalizations, and was not taking any 
medication.  The Veteran reported having a depressed mood, 
low energy anhedonia, low appetite, insomnia, low self 
esteem, irritability, poor impulse control, anxiety, low 
concentration, transient episodes of memory loss, feelings of 
worthlessness and hopelessness, and suicidal thoughts and 
behavior-including an attempted suicide by hanging 1 month 
ago.  The Veteran further reported that he had been 
physically aggressive towards his wife, and had responded to 
auditory hallucinations that were commanding in nature.  On 
examination, the physician found that the Veteran had a 
depressed mood, an anxious affect, poor concentration, poor 
judgment, and poor and superficial insight.  The physician 
diagnosed the Veteran with major depressive disorder with 
psychotic features.  The physician admitted the Veteran for 
hospitalization.  At discharge in March 1997, the Veteran was 
active and oriented to time, place, and person, and denied 
having suicidal or homicidal ideas or hallucinations.  The 
Veteran had GAF scores of 30 to 40.

In May 1997, a private psychiatrist, O.C. Ramirez, M.D., 
noted that the Veteran's wife reported that he clasped his 
hands, was unable to sleep, would call his deceased brother, 
would talk to himself incoherently, refused to leave the 
house, and behaved aggressively towards his wife and 
children.  The psychiatrist found no evidence of phobias, 
delusions, ideas of reference, obsessions, compulsions, or 
hallucinatory experiences on examination.  However, he found 
that the Veteran was not in good contact with reality, had an 
inappropriate and flat affect, and had an anxious, sad, 
frustrated, hostile and depressed mood.  The Veteran had poor 
attention, was "totally negativistic," and was unable to 
orient himself towards a goal.  The psychiatrist diagnosed 
the Veteran with major depressive disorder with psychotic 
features.

In November 1999, the Veteran was provided with his first VA 
examination of his psychiatric condition.  The Veteran 
reported that he had sustained a head contusion in service in 
an August 1979 motor vehicle accident.  The Veteran reported 
that he had been unemployed for 12 years, and that he stopped 
working due to a nervous condition.  The Veteran's wife 
reported that his memory began to present changes 4 to 5 
years earlier, and that he became severely depressed after 
losing his job, and after the death of his brother.  The 
Veteran had a history of chronic crying spells, 
aggressiveness, and attempted suicide.  The examiner noted 
that the Veteran does not socialize, and complains about the 
behavior of his wife and children.  On examination, the 
Veteran was oriented to self only.  His mood was very 
depressed.  His affect was blunted.  His attention was fair, 
and his concentration was poor.  His memory was grossly 
impaired.  His speech was clear and coherent.  He was not 
hallucinating, and was not suicidal or homicidal at the time 
of the examination.  The Veteran had impaired insight and 
judgment.  The examiner diagnosed the Veteran with major 
depression.  He had a GAF score of 50.

In November 2000, a private psychiatrist, M.A. Pagan, M.D., 
noted that the Veteran reported having a depressed mood, 
markedly diminished interests, lack of concentration, 
frequent headaches, memory impairment, withdrawal from group 
activities, initial insomnia, loss of energy, poor hygiene, 
"negativisms," indecisiveness, anxiety, irritability, and 
"bad humor."  On examination, the psychiatrist found that 
the Veteran did not keep visual contact, presented a 
dysphoric and anxious mood, and had "death wishes."  The 
Veteran was oriented to person and place, and partially 
oriented to time.  The Veteran's immediate, recent, and 
remote memory was impaired.  The Veteran had a blocking 
episode while speaking, and had poor judgment and insight.  
The psychiatrist diagnosed the Veteran with a recurrent 
depressed mood disorder.

In April 2005, the Veteran sought VA treatment for active 
auditory and visual hallucinations and "death ideas with a 
plan."  He further reported that he had engaged in violent 
verbal behavior towards his 88 year-old mother.  The Veteran 
stated that he had been depressed for over 4 months, and had 
had suicidal ideas for several weeks.  The VA psychiatrist 
noted that the Veteran had prior suicide attempts, and one 
prior psychiatric hospitalization.  The VA psychiatrist found 
that the Veteran had poor social skills, poor primary group 
support, anxiety, and poor communication.  He further found 
that the Veteran was grossly psychotic, with persistent 
suicidal ideas.  The VA psychiatrist diagnosed the Veteran 
with schizophrenia, undifferentiated type, in acute psychotic 
exacerbation, with a history of major depressive disorder 
(MDD).  He admitted the Veteran for hospitalization.  The 
Veteran had a GAF score of 30.

In May 2005, the Veteran again sought VA treatment for his 
psychiatric condition.  He reported having ideas of harming 
himself by jumping off of the second floor of his house, and 
of hurting his cousin.  He also reported hearing unidentified 
voices telling him to harm himself.  The VA physician 
diagnosed the Veteran with a substance-induced mood disorder, 
with a history of schizophrenia, major depressive disorder, 
and cocaine abuse.  He admitted the Veteran for 
hospitalization.  The Veteran had a GAF score of 30 at 
admission, and 60 at discharge from the hospital.  The VA 
clinician found that the Veteran had no suicidal or homicidal 
ideation, and no auditory or visual hallucinations, at 
discharge from the hospital.  The VA clinician further found 
that the Veteran was not psychotic at discharge.

In August 2005, the Veteran was provided with his second VA 
examination of his psychiatric condition.  The examiner 
reviewed the Veteran's Computerized Patient Record System 
(CPRS) records, which included psychiatric hospitalizations 
in April 2005 and May 2005, and reports of cocaine use.  The 
Veteran reported that he had been out of work since 1987.  He 
further reported that he lived with his mother and had never 
been married, although he reported having four children whose 
ages he could not remember.  The Veteran reported that he had 
tried to kill himself after hearing voices telling him to do 
so.  The Veteran also reported that he has poor sleep, 
frequent episodes of irritability, a bad temper, and a very 
poor memory.  On examination, the Veteran was oriented to 
person, place and day with difficulty.  He had an anxious 
mood, blunted affect, fair attention, fair concentration, 
impaired memory, very poor insight and judgment, and fair 
impulse control.  The VA examiner diagnosed the Veteran with 
chronic schizophrenia, undifferentiated type, previously 
diagnosed as major depressive disorder; and cocaine abuse, in 
alleged remission.  The Veteran had a GAF score of 55.

In January 2010, the Veteran was provided with his third VA 
examination of his psychiatric condition.  The examiner 
reviewed the claims file.  The Veteran reported that he lives 
alone, and that his sister lives nearby and cooks and cleans 
for him.  The Veteran reported that he had been unemployed 
since service, although the Board notes that the Veteran had 
reported in his August 2005 VA examination that he had been 
out of work since 1987-seven years after active service.  
The Veteran stated that his medication and lack of knowledge 
prohibits him from working, as do his inability to be around 
people and his inability to concentrate.  The Veteran 
reported having auditory hallucinations of his own voice, but 
not of other voices.  He further reported believing that 
others are out to hurt him when he is on the train or the 
bus.  The Veteran reported having a visual hallucination of a 
"reflection" moving when he is alone.  The Veteran reported 
that he stays at home almost every day, and endorsed feelings 
of agitation, retardation, and worthlessness, as well as 
fatigue, reduced concentration, suicidal ideation, and 
homicidal ideation.  On examination, the Veteran had 
intermittent eye contact, a constricted and blunted affect, 
and poor insight.  The VA examiner diagnosed the Veteran with 
both major depressive disorder and schizophrenia.  The 
Veteran had a GAF score of 35 for major depression, and 30 
for schizophrenia.

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal, the evidence supports a grant of 
70 percent for the Veteran's psychiatric symptoms.  The 
evidence, which includes VA and private treatment records 
from May 1996 to January 2010, generally show the Veteran to 
suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood, due to such severe and 
persistent psychiatric symptoms as suicidal and homicidal 
ideation, auditory and visual hallucinations, episodes of 
violence, impaired memory and concentration, depressed mood, 
an anxious affect, poor concentration, poor judgment, and 
poor and superficial insight.

The Veteran's GAF scores have ranged from 30 to 60, although 
the score of 60 has only been attained at discharge from 
hospitalization, and his most recent GAF scores were 30 and 
35.  Those GAF scores are consistent with serious symptoms or 
any serious impairment in social or occupational functioning.  
The Board finds that the evidence of record is consistent 
with a 70 percent rating for the entire appeal period.  
Fenderson, supra.

Because major depression and schizophrenia are both rated 
under the General Rating Formula for Mental Disorders, and 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, the Veteran is assigned one 
rating that encompasses his psychiatric condition.  38 C.F.R. 
§ 4.14 (2009).

The evidence of record does not warrant an even higher 100 
percent rating.  38 C.F.R. § 4.7.  The Veteran has not shown 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); or memory loss for 
names of close relatives, his own occupation, or his own 
name.

Although the Veteran has demonstrated some gross impairment 
in communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; and disorientation to time or 
place, the Board finds that those characteristics are 
outweighed by the more numerous characteristics associated 
with a 70 percent disability rating.  38 C.F.R. § 4.1 (2009).

The Board has considered the issue of whether the Veteran's 
psychiatric condition, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
finds that the Veteran's hospitalizations and unemployment 
have been taken into account in the determination of his 70 
percent rating.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for entire appeal 
period, for the Veteran's psychiatric disability, under 
Diagnostic Code 9434.  38 C.F.R. §§ 4.3, 4.130.  The Board 
has considered whether staged ratings are appropriate; 
however, in the present case, the Veteran's symptoms met the 
criteria for a 70 percent disability rating throughout the 
course of the period on appeal, and, as such, staged ratings 
are not warranted.  


ORDER

A disability rating of 70 percent, but no more, for major 
depression is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


